Case 1:20-cv-06879 Document 1-4 Filed 08/25/20 Page 1 of 6




                  EXHIBIT D
                      Case 1:20-cv-06879 Document 1-4 Filed 08/25/20 Page 2 of 6
                                                                                               New York Office
                                                                                              Main: (212) 257-1630
               The Chrysler Building                                                         www.listonabramson.com
          405 Lexington Avenue, 46th Floor
            New York, New York 10174                                                         Ronald Abramson, Partner
                                                                                                 (212) 257-1643
                                                                                         ron.abramson@listonabramson.com


    VIA FEDERAL EXPRESS



                                                  August 10, 2020

    salesforce.com, inc.
    685 Third Avenue
    New York, New York 10017

    Attn: Luana Gomes Mendez Martinez, Director and Senior Corporate Counsel

             Re: Certain U.S. Patents Owned by Michael Philip Kaufman

    Dear Ms. Martinez:
            We write in the interest of opening a discussion between our client, Michael Philip
    Kaufman, and salesforce.com, inc. concerning certain U.S. patents that Mr. Kaufman owns
    relating to user interfaces for working with data stored in relational databases. The relevant
    patent family includes, without limitation, U.S. Patent Nos. 7,885,981 B2 and 10,025,801 B2, as
    well as U.S. Patent Application No. 16/034,696, published as U.S. Patent Publication No.
    2019/0095173 A1 (as to which publication, this letter will constitute “actual notice” for purposes
    of 35 U.S.C. § 154(d)).

             Mr. Kaufman has enforced the ’981 patent against Microsoft Corporation, resulting
    earlier this year in a $7 million jury verdict in his favor on infringement and validity. Kaufman v.
    Microsoft Corp., No. 16-2880 (S.D.N.Y).

          From our investigation thus far, it appears that Salesforce’s activities in the field of Mr.
    Kaufman’s patents may be more extensive than the corresponding activities of Microsoft.

            A particular focus of this investigation concerns the manner in which Salesforce’s servers
    generate the on-screen UI for user data from Salesforce’s underlying databases, which potentially
    affects the entirety of Salesforce’s Sales Cloud, Service Cloud, and Marketing Cloud offerings
    (among others). The publicly available evidence reflects that these Salesforce offerings are using
    Mr. Kaufman’s patented subject matter. Briefly, the basis for this allegation is that Salesforce’s
    services automatically generate the user interface for user data as recited in Mr. Kaufman’s
    patents, as may be seen, for example, when a user changes the structure of the database and the
    user-interface features automatically adapt to the change. Mr. Kaufman and we believe the
    presence of these features, and the overall manner in which Salesforce’s cloud applications
    appear to work, reflect that Salesforce’s CRM offerings automatically generate their on-screen
    UIs in the manner claimed in the ’981 patent, either literally or under the doctrine of equivalents.



Liston Abramson LLP
            Case 1:20-cv-06879 Document 1-4 Filed 08/25/20 Page 3 of 6
                                                                                                  2


The same concerns arise with respect to the published claims of the ’173 publication, which
correspond to the claims of the ’981 patent in material respects.

        The publicly available evidence also reflects that in representing a primary user CRM
table related through a foreign key to data in a second user table, Salesforce, to enhance its user
interface of the CRM data, replaces the foreign key in the primary table with data from a
different column in the second table, thereby also infringing the ’801 patent. Mr. Kaufman’s ’981
patent, ’801 patent, and ’173 publication also claim systems configured to carry out the claimed
methods, and computer-readable media containing software to perform such methods, which
Salesforce users infringe by using such systems and media. Salesforce, by providing such
systems and making such media accessible to its users, thereby acts to induce such infringement
by its users (in addition to its own direct infringement).

        Based on the above, Mr. Kaufman would like to know if Salesforce would be interested
in a substantive dialog, to perhaps narrow or conceivably even eliminate these issues, or if
Salesforce would be interested in discussing a license.

        This letter is put forth in the interest of constructive dialog and potential compromise,
and, of course, is without prejudice to Mr. Kaufman’s rights to seek redress, if necessary and
appropriate, in the U.S. court system. Since Mr. Kaufman resides in Manhattan, Salesforce has a
substantial presence in Manhattan, and infringement as described herein occurs in locations
including Manhattan, Mr. Kaufman would proceed, should legal enforcement be necessary, in the
United States District Court for the Southern District of New York.

       We ask that Salesforce respond to this letter no later than August 25, 2020.

                                             Best regards,



                                             Ronald Abramson

cc: Alex G. Patchen, Esq.
                     Case 1:20-cv-06879 Document 1-4 Filed 08/25/20 Page 4 of 6


Ronald Abramson

From:                              Ronald Abramson
Sent:                              Wednesday, August 12, 2020 7:02 PM
To:                                lmendes@salesforce.com
Cc:                                David G. Liston; Alex G. Patchen
Subject:                           Letter sent via FedEx
Attachments:                       Letter - MP Kaufman.pdf


Dear Ms. Mendes,

Attached please find the letter we sent to your attention at Salesforce’s Third Avenue office via FedEx this past Friday.

As we discuss in the attached latter, our client, an inventor named Michael Kaufman, owns a family of U.S. patents,
which we believe are relevant to Salesforce.

We would appreciate the opportunity to have a business discussion with Salesforce concerning the above-mentioned
patents.

Please let us know whether or when we can discuss this matter with you. Otherwise, we ask that you forward this
request, along with the attached letter, through the appropriate channels to whomever at Salesforce might be best
positioned to discuss this matter with us.

We thank you in advance for your attention to what we consider to be a matter of mutual interest for Salesforce and
Mr. Kaufman.

Best regards,

Ron Abramson

cc: David G. Liston, Alex G. Patchen




Ronald Abramson


The Chrysler Building
405 Lexington Avenue, 46th Floor
New York, New York 10174
ron.abramson@listonabramson.com
t 212 257-1643 c 646 648-0388
www.listonabramson.com




                                                             1
                      Case 1:20-cv-06879 Document 1-4 Filed 08/25/20 Page 5 of 6
                                                                                               New York Office
                                                                                              Main: (212) 257-1630
               The Chrysler Building                                                         www.listonabramson.com
          405 Lexington Avenue, 46th Floor
            New York, New York 10174                                                         Ronald Abramson, Partner
                                                                                                 (212) 257-1643
                                                                                         ron.abramson@listonabramson.com




                                                  August 10, 2020

    salesforce.com, inc.
    685 Third Avenue
    New York, New York 10017

    Attn: Luana Gomes Mendes Martinez, Director and Senior Corporate Counsel

             Re: Certain U.S. Patents Owned by Michael Philip Kaufman

    Dear Ms. Mendes:
            We write in the interest of opening a discussion between our client, Michael Philip
    Kaufman, and salesforce.com, inc. concerning certain U.S. patents that Mr. Kaufman owns
    relating to user interfaces for working with data stored in relational databases. The relevant
    patent family includes, without limitation, U.S. Patent Nos. 7,885,981 B2 and 10,025,801 B2, as
    well as U.S. Patent Application No. 16/034,696, published as U.S. Patent Publication No.
    2019/0095173 A1 (as to which publication, this letter will constitute “actual notice” for purposes
    of 35 U.S.C. § 154(d)).

             Mr. Kaufman has enforced the ’981 patent against Microsoft Corporation, resulting
    earlier this year in a $7 million jury verdict in his favor on infringement and validity. Kaufman v.
    Microsoft Corp., No. 16-2880 (S.D.N.Y).

          From our investigation thus far, it appears that Salesforce’s activities in the field of Mr.
    Kaufman’s patents may be more extensive than the corresponding activities of Microsoft.

            A particular focus of this investigation concerns the manner in which Salesforce’s servers
    generate the on-screen UI for user data from Salesforce’s underlying databases, which potentially
    affects the entirety of Salesforce’s Sales Cloud, Service Cloud, and Marketing Cloud offerings
    (among others). The publicly available evidence reflects that these Salesforce offerings are using
    Mr. Kaufman’s patented subject matter. Briefly, the basis for this allegation is that Salesforce’s
    services automatically generate the user interface for user data as recited in Mr. Kaufman’s
    patents, as may be seen, for example, when a user changes the structure of the database and the
    user-interface features automatically adapt to the change. Mr. Kaufman and we believe the
    presence of these features, and the overall manner in which Salesforce’s cloud applications
    appear to work, reflect that Salesforce’s CRM offerings automatically generate their on-screen
    UIs in the manner claimed in the ’981 patent, either literally or under the doctrine of equivalents.



Liston Abramson LLP
            Case 1:20-cv-06879 Document 1-4 Filed 08/25/20 Page 6 of 6
                                                                                                  2


The same concerns arise with respect to the published claims of the ’173 publication, which
correspond to the claims of the ’981 patent in material respects.

        The publicly available evidence also reflects that in representing a primary user CRM
table related through a foreign key to data in a second user table, Salesforce, to enhance its user
interface of the CRM data, replaces the foreign key in the primary table with data from a
different column in the second table, thereby also infringing the ’801 patent. Mr. Kaufman’s ’981
patent, ’801 patent, and ’173 publication also claim systems configured to carry out the claimed
methods, and computer-readable media containing software to perform such methods, which
Salesforce users infringe by using such systems and media. Salesforce, by providing such
systems and making such media accessible to its users, thereby acts to induce such infringement
by its users (in addition to its own direct infringement).

        Based on the above, Mr. Kaufman would like to know if Salesforce would be interested
in a substantive dialog, to perhaps narrow or conceivably even eliminate these issues, or if
Salesforce would be interested in discussing a license.

        This letter is put forth in the interest of constructive dialog and potential compromise,
and, of course, is without prejudice to Mr. Kaufman’s rights to seek redress, if necessary and
appropriate, in the U.S. court system. Since Mr. Kaufman resides in Manhattan, Salesforce has a
substantial presence in Manhattan, and infringement as described herein occurs in locations
including Manhattan, Mr. Kaufman would proceed, should legal enforcement be necessary, in the
United States District Court for the Southern District of New York.

       We ask that Salesforce respond to this letter no later than August 25, 2020.

                                             Best regards,



                                             Ronald Abramson

cc:   Alex G. Patchen, Esq.
      David. G. Liston, Esq.
